EXHIBIT P
5XWK +DUW

                                                                  Page 1
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

                               )
                               )
     RODNEY K., SR., MARY K., )
     MARY K., GUARDIAN AD      )
     LITEM FOR R.K., JR.,      )
     MINOR; STACEY S.T. AND    )          CIVIL ACTION NO.
     G.T.B., MINOR, BY HIS     )          1:18ŞcvŞ343ŞTFMŞN
     GUARDIAN AD LITEM STACEY )
     S.T.; KENNESHA Q. AND     )
     COLBY Q. AND J.C., MINOR, )
     BY HIS GUARDIAN AD LITEM )
     KENNESHA Q.,              )
                               )
                               )
               Plaintiffs,     )
                               )
     VS.                       )
                               )
                               )
     MOBILE COUNTY BOARD OF    )
     EDUCATION, et al.,        )
                               )
                               )
               Defendants.     )

            ********************************************

                     VIDEO CONFERENCE DEPOSITION OF:

                             RUTH HART

            ********************************************

                          DECEMBER 28TH, 2020
                         MOBILE BAY REPORTING
                          110 DAUPHIN STREET
                          MOBILE, AL. 36602
 'DXSKLQ 6WUHHW          0RELOH %D\ 5HSRUWLQJ
0RELOH $/                      GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                        Page 32
 1                field to a softball player from UMSŞWright,
 2                he needed medical attention.
 3                        So while he was icing, I ran out, went
 4                to the softball field and did my treatment
 5                with the softball player there.           Was gone 10,
 6                11 minutes or so.       Came back, and then I put
 7                him in a splint, the SAM splint with an ACE
 8                wrap.
 9         Q.     All right.      And then what happened?
10         A.     Before going to the softball field, I did try
11                calling the dad and told him, you know, that
12                "RRedacted was in ŞŞ has an injury, an injury,
13                would you please pick him up, because of a
14                possible fracture."        He was saying things
15                like, "What do you mean?         What happened?"
16                        And I was, like, "I'm not sure, I just
17                know ŞŞ it seems like he was in a fight, can
18                you please come get him?"
19                        "Well, how ŞŞ how can he break his arm?
20                NonŞcontact practice."
21                        I told him, "I don’t know, I think he
22                was in a fight, can you come get him, he
23                needs to go to the ER in terms of a broken

      'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                      Page 33
 1                arm."   Went to the softball field and came
 2                back.   And RRedacted was still in the athletic
 3                training room icing.      And then I believe
 4                Coach Riley asked him to come to his office
 5                and figure out, like, what's going on, like,
 6                what happened, who did this.
 7         Q.     When RRedacted was in the athletic training room
 8                while you were at the softball field, was
 9                there anyone in there with him to your
10                knowledge?
11         A.     My student athletic trainers.
12         Q.     Okay.   And you mentioned that Coach Riley
13                came to see RRedacted ; did he take RRedacted back
14                into his office?
15         A.     Yes.
16         Q.     Did you go in there with him?
17         A.     Yes.
18         Q.     And do you have any recollection about what
19                Coach Riley may have said to RRedacted at that
20                time when you were in there with him?
21         A.     Trying to figure out what happened, who did
22                it.
23         Q.     And what did RRedacted tell Coach Riley to the

      'DXSKLQ 6WUHHW          0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                      GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                        Page 34
 1                best of your recollection?
 2         A.     Oh, that I got jumped or beat me, fight me.
 3                I don't remember.       I just know that he said
 4                they jumped ŞŞ they jumped me in the locker
 5                room, which is around the corner of the
 6                fieldhouse inside.
 7                        And I know Coach Riley was like, "Well,
 8                can you give me the names?"          Lord, I can't
 9                remember their names.        "Give me the names of
10                the athletes and I'll get to ŞŞ you know,
11                I'll see what I can do to get this
12                straightened out, along the lines of ŞŞ
13                something along that line.
14         Q.     Okay.
15         A.     Like, he ŞŞ Coach Riley was going to do his
16                best to get the situation taken care of.
17         Q.     So you mentioned earlier or testified earlier
18                that you called RRedacted 's father?
19         A.     UhŞhuh.
20         Q.     Did anyone ever eventually come and get
21                RRedacted ?
22         A.     Yes, there was a ŞŞ there was a couple of
23                different people that came in.           One was an

      'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                        Page 35
 1                uncle friend that came in.         They came into
 2                the fieldhouse, and I thought he was here to
 3                pick up RRedacted .   And he was, like, "No, I'm
 4                just here to check on him." And then a few
 5                minutes later, another uncle ŞŞ I think it
 6                was Brian ŞŞ and Gabby came to the door.
 7                        And we ŞŞ you know, I explained to him,
 8                like ŞŞ this was pretty much what the SOAP
 9                notes says ŞŞ like he got jumped, you know,
10                there's a possible fracture.          We need to get
11                him taken to the ER and get appropriate
12                treatment as soon as possible.           And ŞŞ yeah.
13         Q.     You testified just now about two different
14                gentlemen.      Did either of those gentlemen go
15                into Coach Riley's office while they were at
16                the fieldhouse?
17         A.     I know ŞŞ from what I remember, Brian and
18                Gabby were standing in the doorway of Coach
19                Riley's office.       The first gentleman, I
20                don't ŞŞ I don't remember him coming in.             I
21                know he came into the fieldhouse.           I don't
22                remember if he came into the office or not.
23         Q.     All right.      Did you have any conversations

      'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                        Page 36
 1                with the second gentleman, who we know as
 2                Brian KRed
                         acte , did you have any conversations

 3                with him about what happened to RRedacted , Jr.?
 4         A.     I told him exactly what I told Rodney, Sr.,
 5                he got in a fight, I'm not sure how it
 6                happened.      RRedacted doesn't remember how ŞŞ he
 7                doesn't know if it was ŞŞ what kind of
 8                mechanism it ŞŞ how the mechanism of injury
 9                occurred.
10                        And just ŞŞ just told him, you know,
11                these are the steps that you need to do to
12                make sure he's safe.        I remember explaining,
13                you know, the fracture is, you know, at the
14                lower portion of the arm.         Put him in a SAM
15                splint.      We iced, SAM splint.      He needs to
16                get seen by a doctor and xŞrays to rule out
17                if there is a fracture or not.
18         Q.     Did you tell anyone on April 27th, 2018, that
19                RRedacted had been a victim of hazing?
20         A.     No.
21         Q.     Did you tell anyone on April 27th, 2018, that
22                RRedacted had been a victim of bullying or
23                harassment?

      'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                      Page 37
 1         A.     HuhŞuh, no.
 2         Q.     Did you tell anyone on April 27, 2018, that
 3                RRedacted 's fracture was close to the growth
 4                plate or in the growth plate?
 5         A.     No.
 6         Q.     Would you have even been able to know whether
 7                the growth plate was affected in any way or
 8                if the possible fracture was located near the
 9                growth plate based on your care and
10                treatment?
11         A.     No.
12         Q.     How would one typically go about finding the
13                location of the fracture and its proximity to
14                a growth plate?
15         A.     An xŞray.
16         Q.     Okay.   Do you have an xŞray machine in the
17                athletic trainer's office at Davidson High
18                School?
19         A.     No.
20         Q.     All right.    So was anyone else with Brian KRed
                                                               acte

21                when he arrived to retrieve RRedacted , Jr.?
22         A.     Gabby was.
23         Q.     Okay.   And that is RRedacted 's sister, correct?

      'DXSKLQ 6WUHHW          0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                      GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                      Page 38
 1         A.     Yes.
 2         Q.     Did you know Gabby before this incident?
 3         A.     Just from softball.
 4         Q.     You understood that she played softball?
 5         A.     UhŞhuh.
 6         Q.     Is that a "yes"?
 7         A.     Yes.
 8         Q.     Okay.   So did you see RRedacted leave with his
 9                uncle and Gabby?
10         A.     Yes.
11         Q.     All right.    And did they leave together?
12         A.     Yes.
13         Q.     All right.    Did anyone else from the KRed
                                                          acte

14                family or any KRed
                                 acte friends come to the

15                fieldhouse after RRedacted and Brian KRed
                                                        acte and

16                Gabby left?
17         A.     No, not to my knowledge, not while I was
18                there, no.
19         Q.     Okay.   If anyone has stated, reported, or
20                testified that RRedacted KRed
                                            acte , Jr., was found by

21                his family members sitting alone on the curb
22                with a bandage and swollen arm after this
23                incident, would that be a truthful statement?

      'DXSKLQ 6WUHHW          0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                      GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                     Page 39
 1         A.     No.
 2         Q.     Was he literally handed off from you to the
 3                uncle and his sister?
 4         A.     Yes.
 5         Q.     Did you watch them walk away?
 6         A.     Yes.
 7         Q.     Okay.   And, at that time, RRedacted 's arm had
 8                been iced, wrapped, and basically provided
 9                the appropriate care and treatment to get him
10                to the ER?
11         A.     Yes.
12         Q.     Okay.   In your time at Davidson High School,
13                did you ever treat any other athlete for
14                injuries received due to fighting with a
15                teammate?
16         A.     No.
17         Q.     In your time at Davidson, did you treat any
18                other athlete for injuries received due to
19                horsing around in the locker room or
20                fieldhouse?
21         A.     No.
22         Q.     In your time at Davidson, did you treat any
23                other athlete for injuries received due to

      'DXSKLQ 6WUHHW         0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                     GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                       Page 142
 1         Q.     And you understand that the family has not
 2                named you in the lawsuit or brought any
 3                allegations ŞŞ
 4         A.     I understand that.
 5                        MR. CABRAL BONNER:    I don't think I have
 6                any additional questions.
 7                        MR. SHEEHAN:   Mr. Bonner, 10 days ago
 8                you said you were going to answer the amended
 9                interrogatories.       You still have not provided
10                the answers to the interrogatories, nor
11                properly responded to the requests for
12                production.
13                        MR. CHARLES BONNER:     Yes, and we're still
14                working on it.      And I also explained to you
15                that it was the holidays and that we have a
16                new shelterŞinŞplace order that has impeded
17                the progress of getting that discovery
18                completed.      But we're ŞŞ
19                        MR. SHEEHAN:   When will you be providing
20                that information?
21                        MR. CHARLES BONNER:     Just as soon as we
22                can.      My office is working on it right now ŞŞ
23                it's taking time because we're under a

      'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                       Page 143
 1                renewed lockdown order.         Okay?
 2                        MR. SHEEHAN:   Well, it's not okay.
 3                Because it's over two months that you've had
 4                the amended answers ŞŞ amended
 5                interrogatories, and you still haven't
 6                responded even properly to the requests for
 7                production.
 8                        MR. CHARLES BONNER:     Yeah, well, we did
 9                respond to your first set, which turned out
10                to not be the set that was compliant with the
11                court's scheduling order.         And so my office
12                is redoing those, as I explained to you in
13                the last deposition.
14                        But we've been impeded in that progress
15                because of the lockdown order.           So that's the
16                state of the record.
17                        MR. SHEEHAN:   So when we will receive the
18                answers to the amended interrogatories as
19                well as ŞŞ
20                        MR. CHARLES BONNER:     Just as soon as we
21                can get them to you.        I can't ŞŞ I can't give
22                you a specific time right now because of the
23                lockdown order.        But as soon as we can get to

      'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                         Page 144
 1                them, we will get them to you.              Okay?   You
 2                have two complete sets that covers the same
 3                information that you've already requested.
 4                So you don't have any prejudice because you
 5                have the information in your possession.
 6                        And you also have at least two responses
 7                to the document production.             You have amended
 8                Rule 26ŞA responses.          You have every video,
 9                every document we have.           So you have no
10                prejudice.      We will get the other information
11                to you as quickly as we can based on the
12                conditions that we're operating under with
13                the COVIDŞ19 lockdown.
14                        MR. SHEEHAN:    We have not received
15                responses from Mr. or Mrs. CRedacted , nor LRedacte
                                                              d

16                CRedacted , nor TRed   Redacte
                                   acte Bd       , nor JRedacted   CRedacted n,
17                or Mr. and Mrs. QRedacted .        Nor have we
18                received proper responses to the request for
19                production, which, again, are over two months
20                past due.
21                        MR. CHARLES BONNER:       I understand.      Two
22                months right during the time of the
23                lockdowns.      But you also propounded discovery

      'DXSKLQ 6WUHHW             0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                         GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                       Page 145
 1                to the plaintiffs in a group fashion.             For
 2                example, you propounded it to TRed   Redacte
                                                 acte Bd       and
 3                his mother in one group.         The same way with
 4                the KReda
                       cted and the same way with QRedacted .         So
 5                the responses went out to you on behalf of
 6                all of them; however, those were the
 7                responses when you were not in compliance
 8                with the 40 interrogatory limitation.             And
 9                they are now being adopted and adjusted to
10                comply with the limitation based on your
11                subsequent tailored interrogatory production.
12                        So Mr. Sheehan, all I can tell you is
13                what I repeated to you two other times on the
14                record.      Okay?
15                        MR. CABRAL BONNER:    Can we go off the
16                record and let the witness go?           We don't need
17                to continue this conversation while Ms.
18                Hart ŞŞ
19                        MR. CHARLES BONNER:     Yeah.    No, no no.
20                We need it on the record.
21                        MR. SHEEHAN:   We need to be on the record
22                because ŞŞ
23                        MR. CHARLES BONNER:     Yeah.

      'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                       Page 146
 1                        MR. SHEEHAN:   ŞŞ oftentimes, you use the
 2                excuse that you did not read the letter or
 3                did not ŞŞ so we need to make sure that you
 4                understand that we are requesting that you
 5                properly respond to the requests for
 6                production, as well as answer the
 7                interrogatories, which, again, are over
 8                twoŞmonths old.
 9                        MR. CHARLES BONNER:     We understand.      I
10                make no excuses about anything, sir, and I
11                take responsibility for everything that my
12                office does.      I've explained to you we will
13                get you the responses as soon as we can, as
14                soon as the COVIDŞ19 lockdown permits.
15                        MR. SHEEHAN:   Well, the COVID lockdown
16                might be for another year, so we need those
17                responses ŞŞ
18                        MR. CHARLES BONNER:     Well, it may take
19                us ŞŞ
20                        MR. SHEEHAN: ŞŞ that are past due now.
21                        MR. CHARLES BONNER:     It may take us
22                whatever time.      And I understand your
23                position, there's no point of repeating

      'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                       Page 147
 1                yourself is going to change the facts that
 2                I've represented to you.
 3                        MR. SHEEHAN:   So as I understand it,
 4                you're not telling us when you're going to
 5                respond properly to the requests for
 6                production, nor properly as to each and every
 7                plaintiff, is that what I understand?
 8                        MR. CHARLES BONNER:     You understand what
 9                you understand.        I don't know what you
10                understand.     I only know what I've said, and
11                the record reflects what I said.           You can
12                order the transcript and read it.
13                        MR. SHEEHAN:   So, again, you're not
14                telling us when you're going to respond
15                properly to the discovery requests?
16                        MR. CHARLES BONNER:     Ms. Court Reporter,
17                you can charge Mr. Sheehan for this portion
18                of the deposition transcript.          I will not pay
19                for it.
20                        MR. SHEEHAN:   And I'll be glad to pay for
21                this conversation in an attempt to have the
22                responses to the interrogatories and the
23                requests for production properly responded

      'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
     5XWK +DUW

                                                                        Page 148
 1                to.
 2                        THE REPORTER:   Mr. Bonner, would you like
 3                a copy of Ms. Hart's deposition?
 4                        MR. CHARLES BONNER:     I would, minus the
 5                colloquy between Mr. Sheehan and me.
 6                        MR. SHEEHAN:    And Mr. Sheehan will be
 7                glad to pay for the discussion on the record
 8                as to when we could expect proper responses
 9                to the discovery, which is now over two
10                months due.
11                        MR. CHARLES BONNER:     And I disagree that
12                it's over two months.        We did respond within
13                the context of your illegal nonŞcompliance
14                discovery, but we will get it to you, sir.
15                        MR. SHEEHAN:    And just so the record is
16                clear, you did not properly respond to the
17                response.
18                        MR. CHARLES BONNER:     All right.     Very
19                good.      You have your position and we
20                understand each other.
21                        MS. SHEEHAN:    Thank you, sir.
22                        MR. CHARLES BONNER: You're welcome.
23                Thank you. Happy holidays.

      'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
